The Opinion of the Court was delivered by Treat, C. J. Dutcher commenced an action oí assumpsit against Crowell, and subsequently sued out an attachment in aid thereof. The Circuit Court dismissed the attachment because it was issued in vacation. The propriety of that decision is the only question in the case. The attachment was sued out under the provisions of the 30th section of the 9th chapter of the Revised Statutes, which section is a literal transcript of the 30th section of the Attachment Act of 1833. Under the latter section, this Court held in the case of Beecher v. James, 2 Scam. 462, that process of this character might issue in vacation — it appearing, on examination, that the word printed “term” in the statute book was “time” in the original law on file in the office of the Secretary of State. We entertain no doubt that the Legislature intended to re-enact and continue in force the provisions of this section with the known construction which had been given it; but that in the haste of a legislative revision, the printed copy and not the original law was consulted and used. In this way, the phraseology of the section was retained without any design to change its legal effect. We cannot for a moment suppose that the Legislature ever intended to restrict the issuing of this process to the time embraced by the semiannual sessions of the Circuit Courts. There is as much necessity for this remedy in vacation as in term time, and no good reason why it may not be resorted to at the one time as the other. The Court has nothing to do with the issuing of the process, but it is issued by the clerk as the process in all ordinary actions. If required to be issued during the sitting of the Court, it would be because some action of the Court was necessary before its emanation. The judgment of the Circuit Court is reversed with costs3 and the cause remanded for further proceedings. Judgment reversed.